Citation Nr: 1034159	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected post traumatic stress disorder with marijuana abuse, 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.

An October 2003 rating decision granted entitlement to service 
connection for PTSD and assigned a 30 percent rating.  A November 
2003 rating decision assigned April 30, 2003, as the effective 
date, the date of the original claim for service connection for 
PTSD.  In May 2004, the Veteran filed a claim for an increase.  
An August 2004 rating decision continued the 30 percent rating.  
The Veteran filed a notice of disagreement (NOD) in August 2004.  
The Veteran did not specifically indicate that this NOD was in 
regard to the October 2003 rating decision but because it is 
nevertheless timely with that decision and new and material 
evidence was submitted along with the May 2004 claim for an 
increase, to include the June 2004 VA examination, the October 
2003 rating decision is considered a nullity.  Consequently, the 
rating period on appeal spans from the date of the grant of 
service connection for PTSD effective April 30, 2003, to the 
present.  See 38 C.F.R. § 3.156(b); VAOPGCPREC 12-98 (Sept. 23, 
1998).  

In a September 2005 rating decision, the Veteran was granted 
entitlement to service connection for marijuana abuse as 
secondary to his service-connected PTSD.  In an April 2006 rating 
decision, a 50 percent rating was assigned effective April 30, 
2003.  In a May 2006 statement, which was accepted by the RO as a 
substantive appeal, the Veteran disagreed with the 50 percent 
rating and stated that it should be higher.  On a claim for an 
increased rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 50 percent rating is 
not a full grant of the benefits sought on appeal, and since the 
Veteran did not withdraw his claim of entitlement to a higher 
initial rating, the matter remains before the Board for appellate 
review.

In November 2004 and July 2008, the Veteran presented testimony 
at hearings conducted at the Des Moines RO before a Decision 
Review Officer (DRO).  Transcripts of these hearings are in the 
Veteran's claims folder.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, but is not manifested by total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for PTSD, but 
not higher, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

For an increased compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence for 
proper claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence, we vacate 
the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is in essence challenging 
the initial evaluation assigned following the grant of service 
connection for PTSD.  In this regard, once service connection is 
granted and an initial disability rating and effective date have 
been assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in August 
2003 before service connection was granted in October 2003 was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all available VA and Vet Center medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim for an increased rating.  A March 2006 document 
from the Social Security Administration (SSA) indicated that the 
Veteran had not filed a claim for SSA benefits.  Further, the 
Veteran informed the September 2007 VA examiner that he had not 
applied for SSA benefits.

The Veteran was also afforded VA examinations in September 2003, 
June 2004, February 2005, and September 2007 connection with his 
claim.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
September 2007 VA examination obtained in this case is adequate, 
as it is predicated on a review of the claims file and all 
pertinent evidence of record, and it fully addresses the rating 
criteria that is relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Moreover, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
SSOCs, which informed them of the laws and regulations relevant 
to the claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), 
p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  See 38 
C.F.R. § 4.126.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the average 
impairment of earning capacity with the additional provision that 
the Secretary of Veterans Affairs shall from time to time 
readjust the Schedule of Ratings in accordance with experience.  
In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 70 percent rating, but not higher, for 
his service-connected PTSD with marijuana abuse.  The evidence of 
record more nearly approximates the criteria for occupational and 
social impairment, with deficiencies in most areas.  However, 
total occupational and social impairment has not been shown.  In 
this regard, during the June 2004 VA examination, the Veteran had 
logical and related speech with no indications of hallucinations, 
delusions or formal thought disorder, and no obsessions or 
compulsions.  He was oriented times three with adequate memory 
and concentration for purposes of the interview.  The evidence of 
record reflected that the Veteran had a difficult relationship 
with his wife and was separated on and off and at one point was 
planning divorce and living with his parents.  A May 2008 record 
noted that the Veteran's father died and he was living with his 
mother.  Additionally, the June 2004, February 2005, and 
September 2007 reflected GAF scores ranging from 50 to 51, which 
reflect serious symptoms.  In March 2006 the Veteran reported 
thoughts of suicide.  The Board observes that the Veteran was 
fired in January 2004 because he did not pass a urine analysis 
test because of his service-connected marijuana abuse.  However, 
he held a temporary job that was described as stressful during 
the February 2005 VA examination.  Most recently during his July 
2008 DRO hearing, the Veteran reported that May 2003 was the last 
time he worked full time, but he appeared to be working on an 
intermittent basis.  During the September 2007 VA examination, 
the examiner indicated that because of his PTSD symptoms, the 
Veteran appeared to be someone who would show occasional 
decreases in work efficiency or intermittent periods of inability 
to perform occupational tasks but was generally satisfactory 
functioning.  Thus, the evidence of record indicates occupational 
and social impairment with deficiencies in most areas but there 
was no indication of total occupational or social impairment 
anywhere in the record.  As such, the evidence of record more 
nearly approximates the criteria for a 70 percent rating, and no 
higher, for service-connected PTSD with marijuana abuse.  
38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411.  Additionally, as 
the record contains no evidence showing that the Veteran is 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's PTSD with 
marijuana abuse so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his PTSD reasonably describe the Veteran's disability 
level and symptomatology and he has not argued to the contrary.  
The criteria, 38 C.F.R. § 4.130, Diagnostic Code 9411 reasonably 
describe the Veteran's disability level and symptomatology, and 
consequently his disability level is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate.  Moreover, the Veteran has not contended that his 
service-connected PTSD with marijuana abuse has caused frequent 
periods of hospitalization or marked interference with his 
employment and such is not shown by the evidence of record.  For 
these reasons, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 70 percent disability rating for service-
connected post traumatic stress disorder with marijuana abuse, 
but no higher, is granted.


REMAND

2.  Entitlement to a TDIU.

In an April 2006 rating decision, the Veteran was denied 
entitlement to TDIU.  He did not file a NOD with that decision.  

Thereafter, the Veteran appeared to request entitlement to TDIU 
during his July 2008 DRO hearing.  The case of Rice v. Shinseki, 
22 Vet. App. 447 (2009) notes that a claim for TDIU is not a 
separate claim for benefits but rather is an attempt to obtain an 
appropriate rating for a disability as part of an initial 
adjudication of a claim or as part of a claim for increased 
compensation.  In this case, the Veteran appears to be requesting 
TDIU as the result of his service-connected PTSD currently on 
appeal.  However, the RO has not adjudicated the issue of 
entitlement to a TDIU since the Veteran requested such during his 
DRO hearing.  Accordingly, the claim for entitlement to TDIU must 
be remanded instead of referred to the RO for adjudication prior 
to the rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disorders.  In so doing, the RO may 
decide to pursue further development of the 
Veteran's employment history, or obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.

2.  If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


